PER CURIAM.
John E. Bain appeals the denial of his motion to correct illegal sentence brought pursuant to Florida Rule of Criminal Procedure 3.800(a). One issue raised has merit; specifically, Bain claims he is entitled to credit for all time served, plus incentive gain time based upon State v. Green, 547 So.2d 925 (Fla.1989). We agree.
The record demonstrates that Bain committed his original offenses prior to October 1, 1989, and although the written sentence reflects the trial court’s intention to credit Bain with “any applicable gain time,” the order denying postconviction relief erroneously limits that credit to actual time served. Therefore, we reverse that portion of the order denying Bain incentive gain time credit and remand this cause to the trial court for action consistent with this opinion. In all other respects, the order denying relief is affirmed.
*1071Affirmed in part, reversed in part and remanded.
THREADGILL, C.J., and DANAHY and LAZZARA, JJ., concur.